 1   Adam R. Alper (CA Bar No. 196834)                       Thomas F. Fitzpatrick (State Bar No. 193565)
     KIRKLAND & ELLIS LLP                                    Andy H. Chan (State Bar No. 242660)
 2   555 California Street                                   PEPPER HAMILTON LLP
     San Francisco, CA 94194                                 333 Twin Dolphin Drive, Suite 400
 3   Telephone: (415) 439-1400                               Redwood City, California 94065-1434
     Facsimile: (415) 439-1500                               Telephone: 650.802.3600
 4   Email: adam.alper@kirkland.com                          Fax: 650.802.3650
                                                             Email: fitzpatrickt@pepperlaw.com
 5   Michael W. De Vries (CA Bar No. 211011)                         chana@pepperlaw.com
     Christopher M. Lawless (CA Bar No. 268952)
 6   Kevin Bendix (CA Bar No. 285295)                        William D. Belanger (Admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                    Anthony H. Cataldo (Admitted pro hac vice)
 7   333 South Hope Street
     Los Angeles, CA 90071                                   PEPPER HAMILTON LLP
 8   Telephone: (213) 680-8400                               125 High Street, 19th Floor,
     Facsimile: (213) 680-8500                               High Street Tower
 9   Email: michael.devries@kirkland.com                     Boston, MA 02110
     Email: clawless@kirkland.com                            Telephone: 617.204.5100
10   Email: kevin.bendix@kirkland.com                        Fax: 617.204.5150
                                                             Email: belangerw@pepperlaw.com
11
     Gregory S. Arovas (pro hac vice)                               cataldoa@pepperlaw.com
12   Todd M. Friedman (pro hac vice)
     Alex R. Henriques (pro hac vice)                        Attorneys for Defendant
13   KIRKLAND & ELLIS LLP                                    TELA INNOVATIONS, INC.
     601 Lexington Avenue
14   New York, NY 10022
     Telephone: (212) 446-4800
15   Facsimile: (212) 446-4900
     Email: greg.arovas@kirkland.com
16   Email: todd.friedman@kirkland.com
     Email: alex.henriques@kirkland.com
17
     Attorneys for Plaintiff
18   INTEL CORPORATION

19   [Additional counsel listed on signature page]

20                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
21                                   SAN FRANCISCO DIVISION

22   INTEL CORPORATION,                              )       CASE NO. 18-cv-02848-WHO
                                                     )
23                 Plaintiff,                        )       STIPULATED REQUEST AND
                                                     )       ORDER FOR EXTENSION OF TIME
24          v.                                       )       TO FILE INTEL’S REPLY
                                                     )       SUPPORTING ITS MOTION TO
25   TELA INNOVATIONS, INC.,                         )       DISMISS
                                                     )
26                 Defendant.                        )

27

28

     STIPULATION AND ORDER                               1                         CASE NO. 18-CV-02848-WHO
     REGARDING EXTENSION OF TIME
 1          Pursuant to Civil L.R. 6-1 and 6-2, Plaintiff Intel Corporation (“Intel”) submits this Stipulated

 2   Request and [Proposed] Order for Extension of Time to File Intel’s Reply Supporting its Motion to

 3   Dismiss.

 4          On January 18, 2019, Intel filed a Motion to Dismiss Certain Counterclaims and Affirmative

 5   Defenses. (Dkt. 90). On February 1, 2019, Tela filed its Opposition. (Dkt. 96). In its opposition

 6   brief, Tela states that it will file an Amended Answer and Counterclaims. (Id. at 1). This will moot

 7   Intel’s motion to dismiss as a procedural matter, thus eliminating the need for Intel to file a Reply at

 8   this time. See Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).

 9          The deadline for Tela to amend its Answer and Counterclaims without leave, on February 8,

10   2019, is the same as the deadline for Intel to file its Reply. Tela has confirmed that it will amend its

11   Answer and Counterclaims on February 8, 2019, as it stated in its Opposition to Intel’s Motion to

12   Dismiss. When Tela amends, Intel will withdraw its Motion to Dismiss without prejudice (for

13   potential re-filing after reviewing Tela’s amendments) and will not file a Reply at this time. Intel has

14   requested that Tela agree to stipulate to an extension of time for Intel’s Reply in order to provide Intel

15   with assurance that if Tela were not to amend its Answer and Counterclaims, Intel would still have

16   time to file a Reply in support of its Motion. In the event that Tela were to change its plans and refrain

17   from amending, Intel would not know this until the same day that Intel’s Reply is currently due. Intel

18   therefore requests a short extension of time for its Reply until February 13, 2019, so that Intel can

19   prepare its briefing if Tela does not amend on February 8, 2019.

20          To date, the following time modifications have been made in this case: i) the parties’ stipulation

21   to extend Tela’s time to respond to Intel’s initial Complaint from June 7, 2018 to July 9, 2018 (Dkt.

22   No. 24), ii) the parties’ stipulation to a new date for the initial Case Management Conference

23   requesting an extension from August 14, 2018 to September 4, 2018 in order to accommodate the

24   schedule of Intel’s trial counsel (Dkt. No. 25); iii) the parties’ stipulation to extend Tela’s deadline to

25   respond to Intel’s First Amended Complaint from November 19, 2018 to December 19, 2018 and

26   Intel’s deadline to respond to any counterclaims asserted by Tela to January 18, 2019, and iv) the

27   parties’ stipulation to extend the deadline for submitting a proposed Protective Order from December

28

     STIPULATION AND ORDER                               2                           CASE NO. 18-CV-02848-WHO
     REGARDING EXTENSION OF TIME
 1   10, 2018 to December 12, 2018. The parties do not expect the modification of time proposed in this

 2   stipulation to have any effect on other scheduled dates in the case.

 3          The parties therefore stipulate, subject to Court approval, to an extension of time to February

 4   13, 2019 (from the current deadline of February 8, 2019) for Intel to file its Reply brief.

 5   IT IS SO STIPULATED, through Counsel of Record.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER                               3                         CASE NO. 18-CV-02848-WHO
     REGARDING EXTENSION OF TIME
 1   DATED: February 7, 2019                          Respectfully submitted,
 2   By: /s/ Todd M. Friedman             _           By: /s/ Thomas F. Fitzpatrick         _
 3   Adam R. Alper (CA Bar No. 196834)                Thomas F. Fitzpatrick (State Bar No. 193565)
     KIRKLAND & ELLIS LLP                             Andy H. Chan (State Bar No. 242660)
 4   555 California Street                            PEPPER HAMILTON LLP
     San Francisco, CA 94194                          333 Twin Dolphin Drive, Suite 400
 5   Telephone: (415) 439-1400                        Redwood City, California 94065-1434
     Facsimile: (415) 439-1500                        Telephone: 650.802.3600
 6   Email: adam.alper@kirkland.com                   Fax: 650.802.3650
                                                      Email: fitzpatrickt@pepperlaw.com
 7   Michael W. De Vries (CA Bar No. 211011)          Email: chana@pepperlaw.com
     Christopher M. Lawless (CA Bar No. 268952)
 8   Kevin Bendix (CA Bar No. 285295)                 William D. Belanger (Admitted pro hac vice)
     KIRKLAND & ELLIS LLP                             Anthony H. Cataldo (Admitted pro hac vice)
 9
     333 South Hope Street                            PEPPER HAMILTON LLP
10   Los Angeles, CA 90071                            125 High Street, 19th Floor,
     Telephone: (213) 680-8400                        High Street Tower
11   Facsimile: (213) 680-8500                        Boston, MA 02110
     Email: michael.devries@kirkland.com              Telephone: 617.204.5100
12   Email: clawless@kirkland.com                     Fax: 617.204.5150
     Email: kevin.bendix@kirkland.com                 Email: belangerw@pepperlaw.com
13
                                                      Email: cataldoa@pepperlaw.com
14   Gregory S. Arovas (pro hac vice)
     Todd M. Friedman (pro hac vice)                  Attorneys for Defendant
15   Alex R. Henriques (pro hac vice)                 TELA INNOVATIONS, INC.
     KIRKLAND & ELLIS LLP
16   601 Lexington Avenue
17   New York, NY 10022
     Telephone: (212) 446-4800
18   Facsimile: (212) 446-4900
     Email: greg.arovas@kirkland.com
19   Email: todd.friedman@kirkland.com
     Email: alex.henriques@kirkland.com
20

21   Nyika O. Strickland (pro hac vice)
     David Rokach (pro hac vice)
22   KIRKLAND & ELLIS LLP
     300 N. LaSalle Street
23   Chicago, IL 60654
     Telephone: (312) 862-2000
24   Facsimile: (312) 862-2200
25   Email: nyika.strickland@kirkland.com
     Email: david.rokach@kirkland.com
26
27

28

     STIPULATION AND ORDER                        4                             CASE NO. 18-CV-02848-WHO
     REGARDING EXTENSION OF TIME
 1   Lien K. Dang (CA Bar No. 254221)
     KIRKLAND & ELLIS LLP
 2
     3330 Hillview Avenue
 3   Palo Alto, CA 94304
     Telephone: (650) 859-7000
 4   Facsimile: (650) 859-7500
     Email: lien.dang@kirkland.com
 5
     Attorneys for Plaintiff
 6
     INTEL CORPORATION
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER              5   CASE NO. 18-CV-02848-WHO
     REGARDING EXTENSION OF TIME
 1                    ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1

 2          Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this

 3   document has been obtained from the other signatories.

 4

 5    DATED: February 7, 2019                       /s/ Todd M. Friedman
                                                    Todd M. Friedman (pro hac vice)
 6                                                  KIRKLAND & ELLIS LLP
 7                                                  601 Lexington Avenue
                                                    New York, NY 10022
 8                                                  Telephone: (212) 446-4800
                                                    Facsimile: (212) 446-4900
 9                                                  Email: todd.friedman@kirkland.com
10                                                  Attorney for Plaintiff
11                                                  INTEL CORPORATION

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER                              6                          CASE NO. 18-CV-02848-WHO
     REGARDING EXTENSION OF TIME
 1                     ORDER ON STIPULATED REQUEST FOR EXTENSION
 2         The above Stipulated Request for Extension of Time to Submit Intel’s Reply in Support of its
 3   Motion to Dismiss is hereby GRANTED.

 4
     IT IS ORDERED.
 5

 6    Dated:_February 8, 2019
                                                         The Hon. William H. Orrick
 7                                                       UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER                           7                        CASE NO. 18-CV-02848-WHO
     REGARDING EXTENSION OF TIME
